Exhibit 99.E.8 etrials Worldwide, Inc. Executive Bonus Agreement This Executive Bonus Agreement (“Agreement”) is entered into as of [date], 2009, by and between etrials Worldwide, Inc., a Delaware corporation (the “Corporation”), and [], [] of the Corporation (the “Employee”). In consideration of the mutual promises set forth below, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: 1.Bonus Criteria:Unless an Acceleration Event occurs, the Employee will become eligible to receive a bonus in cash and Shares (as defined below) in 2009 (the “Bonus”) only if the Corporation’s fiscal year 2009 earnings before interest, taxes, depreciation and amortization are a deficit of no more than $ (the
